DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters in Figures 3, 4, and 6-9 are used to represent different steps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office Action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office Action.  The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Patent Application Publication No. 2019/0357301 A1) (hereinafter Li 1) in view of Li et al. (U.S. Patent Application Publication No. 2020/0059761 A1) (hereinafter Li 2).

Regarding claim 1, Li 1 discloses a method of supporting a group communication service by a network exposure function (NEF) in a wireless communication system (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM.   Figure 3 and paragraphs 0045 and 0050 disclose a service-based architecture 300 for a 5G or Next Generation Core Network (5GCN/NGCN/NCN).  A Network Exposure Function (NEF) 314 can be deployed in the network to allow servers, functions and other entities such as those outside a trusted domain to have exposure to services and capabilities within the network), the method comprising:
receiving, from an application function (AF), a message requesting configuration of a group (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM); and
transmitting, to a unified data management (UDM), a message requesting configuration of the group (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM),
wherein, based on the configuration of the group, at least one of creation of the group, deletion of the group, addition of a member of the group, or deletion of a member of the group is performed (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM, where a UE group is established or UE group context is maintained according to the information in the AF request (e.g. group membership information--which UEs are in the group)).
Li 1 does not explicitly disclose a message requesting configuration of a group including an AF identifier (ID) and an external group ID of the group.
In analogous art, Li 2 discloses a message requesting configuration of a group including an AF identifier (ID) and an external group ID of the group (Figure 3A and paragraphs 0055 and 0056 disclose a UE can make the request for group management instead of the AF.  In such embodiments, the UE may perform the procedures illustrated in FIG. 3A by acting as AF.  The AF 340 sends a request to manage a LAN UE group (e.g. 5GLAN group).  The AF 340 sends the request 301 to the NEF 330.  The request may include any of: AF-service-ID,  UE identifier (e.g., the identifier such as SUPI or GPSI of the UE sending the request, when the UE makes the request and performs the procedure of sending the request), and identifier of the LAN UE group (e.g. in the form of External group identifier (ID) or Internal group ID)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a request message for group management sent from an AF to an NEF including an identifier of the AF and an external group identifier, as described in Li 2, with a request message for group management sent from an AF to an NEF, as described in Li 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a request message for group management sent from an AF to an NEF including an identifier of the AF and an external group identifier of Li 2 with a request message for group management sent from an AF to an NEF of Li 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1 and Li 2 to obtain the invention as specified in claim 1.

Regarding claim 4, as applied to claim 1 above, Li 1 discloses the claimed invention except explicitly disclosing wherein the message requesting configuration of the group which is received from the AF comprises authorization information for the NEF to authorize the AF.
Li 2 further discloses wherein the message requesting configuration of the group which is received from the AF comprises authorization information for the NEF to authorize the AF (Paragraph 0056 disclose the AF 340 sends the request 301 to the NEF 330, which performs authentication/authorization 302 for the request.  The request 301 may be sent for the purpose of creating, modifying or removing a LAN UE group, or for the purpose of querying information of UE(s) belong to a LAN UE group.  The request may include any of: AF-service-ID (which may correspond to a service contract and can be used for authorizing the AF request)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an AF request sent from an AF to an NEF including an AF-service-ID for authorizing the AF request, as described in Li 2, with a request message sent from an AF to an NEF, as described in Li 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an AF request sent from an AF to an NEF including an AF-service-ID for authorizing the AF request of Li 2 with a request message sent from an AF to an NEF of Li 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1 and Li 2 to obtain the invention as specified in claim 4.

Regarding claim 7, Li 1 discloses a network exposure function (NEF) for supporting a group communication service in a wireless communication system (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM.   Figure 3 and paragraphs 0045 and 0050 disclose a service-based architecture 300 for a 5G or Next Generation Core Network (5GCN/NGCN/NCN).  A Network Exposure Function (NEF) 314 can be deployed in the network to allow servers, functions and other entities such as those outside a trusted domain to have exposure to services and capabilities within the network), the NEF comprising:
a transceiver (Paragraph 0057 discloses NEF 314 and UDM 320 are functions that reside within the CN CP 326, and are often referred to as Control Plane Functions.  Paragraph 0242 discloses the control plane function including at least one processor.  The control plane function further including a non-transitory computer readable memory storing software instructions configured to control the at least one processor to execute a process to receiving an identification of two or more correlated PDU sessions.  The control plane function further including a non-transitory computer readable memory storing software instructions configured to control the at least one processor to execute a process to further interacting with one or more session management functions (SMFs) to correlate respective user plane paths of the correlated PDU sessions.  Since Li 1’s control plane function interacts with one or more SMFs, the control plane function inherently includes a transceiver); and
at least one processor coupled to the transceiver (Paragraph 0057 discloses NEF 314 and UDM 320 are functions that reside within the CN CP 326, and are often referred to as Control Plane Functions.  Paragraph 0242 discloses the control plane function including at least one processor.  The control plane function further including a non-transitory computer readable memory storing software instructions configured to control the at least one processor to execute a process to receiving an identification of two or more correlated PDU sessions.  The control plane function further including a non-transitory computer readable memory storing software instructions configured to control the at least one processor to execute a process to further interacting with one or more session management functions (SMFs) to correlate respective user plane paths of the correlated PDU sessions.  Since Li 1’s processor interacts with one or more SMFs, the processor is inherently coupled to a transceiver),
wherein the at least one processor is configured to:
receive, from an application function (AF), a message requesting configuration of a group (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM), and
transmit, to a unified data management (UDM), a message requesting configuration of the group (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM), and
wherein, based on the configuration of the group, at least one of creation of the group, deletion of the group, addition of a member of the group, or deletion of a member of the group is performed (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM, where a UE group is established or UE group context is maintained according to the information in the AF request (e.g. group membership information--which UEs are in the group)).
Li 1 does not explicitly disclose a message requesting configuration of a group including an AF identifier (ID) and an external group ID of the group.
In analogous art, Li 2 discloses a message requesting configuration of a group including an AF identifier (ID) and an external group ID of the group (Figure 3A and paragraphs 0055 and 0056 disclose a UE can make the request for group management instead of the AF.  In such embodiments, the UE may perform the procedures illustrated in FIG. 3A by acting as AF.  The AF 340 sends a request to manage a LAN UE group (e.g. 5GLAN group).  The AF 340 sends the request 301 to the NEF 330.  The request may include any of: AF-service-ID,  UE identifier (e.g., the identifier such as SUPI or GPSI of the UE sending the request, when the UE makes the request and performs the procedure of sending the request), and identifier of the LAN UE group (e.g. in the form of External group identifier (ID) or Internal group ID)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a request message for group management sent from an AF to an NEF including an identifier of the AF and an external group identifier, as described in Li 2, with a request message for group management sent from an AF to an NEF, as described in Li 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a request message for group management sent from an AF to an NEF including an identifier of the AF and an external group identifier of Li 2 with a request message for group management sent from an AF to an NEF of Li 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1 and Li 2 to obtain the invention as specified in claim 7.

Regarding claim 10, as applied to claim 7 above, Li 1 discloses the claimed invention except explicitly disclosing wherein the message requesting configuration of the group which is received from the AF comprises authorization information for the NEF to authorize the AF.
Li 2 further discloses wherein the message requesting configuration of the group which is received from the AF comprises authorization information for the NEF to authorize the AF (Paragraph 0056 disclose the AF 340 sends the request 301 to the NEF 330, which performs authentication/authorization 302 for the request.  The request 301 may be sent for the purpose of creating, modifying or removing a LAN UE group, or for the purpose of querying information of UE(s) belong to a LAN UE group.  The request may include any of: AF-service-ID (which may correspond to a service contract and can be used for authorizing the AF request)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an AF request sent from an AF to an NEF including an AF-service-ID for authorizing the AF request, as described in Li 2, with a request message sent from an AF to an NEF, as described in Li 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an AF request sent from an AF to an NEF including an AF-service-ID for authorizing the AF request of Li 2 with a request message sent from an AF to an NEF of Li 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of Li 2.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1 and Li 2 to obtain the invention as specified in claim 10.

Claims 2, 3, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of Li 2 as applied to claims 1 and 7 above, and further in view of Dao et al. (U.S. Patent Application Publication No. 2019/0261260 A1) (hereinafter Dao).

Regarding claim 2, as applied to claim 1 above, Li 1, as modified by Li 2, further discloses wherein at least one of creation of the group, addition of a member of the group, or deletion of a member of the group is performed based on the configuration of the group (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM, where a UE group is established or UE group context is maintained according to the information in the AF request (e.g. group membership information--which UEs are in the group)).
Li 1, as modified by Li 2, does not explicitly disclose wherein the message received from the AF to request configuration of the group comprises a group public subscription identifier (GPSI) of members of the group.
In analogous art, Dao discloses wherein the message received from the AF to request configuration of the group comprises a group public subscription identifier (GPSI) of members of the group (Figure 4 and paragraphs 0066 and 0068 disclose the AF 425 sends 401 an AF request, wherein this request carries information of member UEs of a particular UE group.  The request may include information including one or more of: an external group identifier to identify the UE group and a list of external UE IDs or GPSI (Generic Public Subscription Identifier)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an AF request including a list of GPSIs, as described in Dao, with a request message sent from an AF to an NEF, as described in Li 1, as modified by Li 2, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an AF request including a list of GPSIs of Dao with a request message sent from an AF to an NEF of Li 1, as modified by Li 2, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dao.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, and Dao to obtain the invention as specified in claim 2.

Regarding claim 3, as applied to claim 1 above, Li 1, as modified by Li 2, discloses the claimed invention except explicitly disclosing wherein the message requesting the configuration of the group which is transmitted to the UDM comprises the external group ID of the group and a GPSI of members of the group.
In analogous art, Dao discloses wherein the message requesting the configuration of the group which is transmitted to the UDM comprises the external group ID of the group and a GPSI of members of the group (Figure 4 and paragraphs 0066 and 0068 disclose the AF 425 sends 401 an AF request, wherein this request carries information of member UEs of a particular UE group.  The request may include information including one or more of: an external group identifier to identify the UE group and a list of external UE IDs or GPSI (Generic Public Subscription Identifier).  The NEF 424 sends 405 an application data update request indicative of the UE group context to the UDM/UDR 422.  The NEF 424 may provide some or all information received from the AF 425).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an AF request including an external group identifier and a list of GPSIs, as described in Dao, with a request message sent from an AF to an NEF, as described in Li 1, as modified by Li 2, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an AF request including an external group identifier and a list of GPSIs of Dao with a request message sent from an AF to an NEF of Li 1, as modified by Li 2, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dao.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, and Dao to obtain the invention as specified in claim 3.

Regarding claim 8, as applied to claim 7 above, Li 1, as modified by Li 2, further discloses wherein at least one of creation of the group, addition of a member of the group, or deletion of a member of the group is performed based on the configuration of the group (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM, where a UE group is established or UE group context is maintained according to the information in the AF request (e.g. group membership information--which UEs are in the group)).
Li 1, as modified by Li 2, does not explicitly disclose wherein the message received from the AF to request configuration of the group comprises a group public subscription identifier (GPSI) of members of the group.
In analogous art, Dao discloses wherein the message received from the AF to request configuration of the group comprises a group public subscription identifier (GPSI) of members of the group (Figure 4 and paragraphs 0066 and 0068 disclose the AF 425 sends 401 an AF request, wherein this request carries information of member UEs of a particular UE group.  The request may include information including one or more of: an external group identifier to identify the UE group and a list of external UE IDs or GPSI (Generic Public Subscription Identifier)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an AF request including a list of GPSIs, as described in Dao, with a request message sent from an AF to an NEF, as described in Li 1, as modified by Li 2, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an AF request including a list of GPSIs of Dao with a request message sent from an AF to an NEF of Li 1, as modified by Li 2, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dao.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, and Dao to obtain the invention as specified in claim 8.

Regarding claim 9, as applied to claim 7 above, Li 1, as modified by Li 2, discloses the claimed invention except explicitly disclosing wherein the message requesting the configuration of the group which is transmitted to the UDM comprises the external group ID of the group and a GPSI of members of the group.
In analogous art, Dao discloses wherein the message requesting the configuration of the group which is transmitted to the UDM comprises the external group ID of the group and a GPSI of members of the group (Figure 4 and paragraphs 0066 and 0068 disclose the AF 425 sends 401 an AF request, wherein this request carries information of member UEs of a particular UE group.  The request may include information including one or more of: an external group identifier to identify the UE group and a list of external UE IDs or GPSI (Generic Public Subscription Identifier).  The NEF 424 sends 405 an application data update request indicative of the UE group context to the UDM/UDR 422.  The NEF 424 may provide some or all information received from the AF 425).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an AF request including an external group identifier and a list of GPSIs, as described in Dao, with a request message sent from an AF to an NEF, as described in Li 1, as modified by Li 2, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an AF request including an external group identifier and a list of GPSIs of Dao with a request message sent from an AF to an NEF of Li 1, as modified by Li 2, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dao.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, Li 2, and Dao to obtain the invention as specified in claim 9.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Procedures for the 5G System; Stage 2 (Release 15), 3GPP TS 23.502 V15.3.0, September 17, 2018 (as disclosed in Applicant’s 4/7/2021 IDS, hereinafter TS 23.502)   .

Regarding claim 5, Li 1 discloses a method of supporting a group communication service by a unified data management (UDM) in a wireless communication system (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM, where a UE group is established or UE group context is maintained according to the information in the AF request (e.g. group membership information--which UEs are in the group).  Figure 3 and paragraphs 0045 and 0054 disclose a service-based architecture 300 for a 5G or Next Generation Core Network (5GCN/NGCN/NCN).  A Unified Data Management Function (UDM) 320 can present a service based Nudm interface to communicate with other network functions, and can provide data storage facilities to other network functions), the method comprising:
receiving, from a network exposure function (NEF), a message requesting configuration of a group (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM); and
wherein based on the configuration of the group, at least one of creation of the group, deletion of the group, addition of a member of the group, or deletion of a member of the group is performed (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM, where a UE group is established or UE group context is maintained according to the information in the AF request (e.g. group membership information--which UEs are in the group)).
Li 1 does not explicitly disclose configuring the group through a service operation of a unified data repository (UDR).
In analogous art, TS 23.502 discloses configuring the group through a service operation of a unified data repository (UDR) (Page 214, section 4.15.6.2 and Figure 4.15.6.2-1 disclose if the AF is authorized by the UDM to provision the parameters for this subscriber, the UDM resolves the GPSI to SUPI, and requests to update and store the provisioned parameters as part of the subscriber data via Nudr_DM_Update Request message, the message includes the provisioned data.  UDR stores the provisioned data as part of the subscription data and responds with Nudr_DM_Update Response Message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UDM storing parameters in a UDR using a Nudr_DM_Update Request message, as described in TS 23.502, with a UDM establishing a UE group, as described in Li 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UDM storing parameters in a UDR using a Nudr_DM_Update Request message of TS 23.502 with a UDM establishing a UE group of Li 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of TS 23.502.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1 and TS 23.502 to obtain the invention as specified in claim 5.

Regarding claim 11, Li 1 discloses a unified data management (UDM) for supporting a group communication service in a wireless communication system (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM, where a UE group is established or UE group context is maintained according to the information in the AF request (e.g. group membership information--which UEs are in the group).  Figure 3 and paragraphs 0045 and 0054 disclose a service-based architecture 300 for a 5G or Next Generation Core Network (5GCN/NGCN/NCN).  A Unified Data Management Function (UDM) 320 can present a service based Nudm interface to communicate with other network functions, and can provide data storage facilities to other network functions), the UDM comprising:
a transceiver (Paragraph 0057 discloses NEF 314 and UDM 320 are functions that reside within the CN CP 326, and are often referred to as Control Plane Functions.  Paragraph 0242 discloses the control plane function including at least one processor.  The control plane function further including a non-transitory computer readable memory storing software instructions configured to control the at least one processor to execute a process to receiving an identification of two or more correlated PDU sessions.  The control plane function further including a non-transitory computer readable memory storing software instructions configured to control the at least one processor to execute a process to further interacting with one or more session management functions (SMFs) to correlate respective user plane paths of the correlated PDU sessions.  Since Li 1’s control plane function interacts with one or more SMFs, the control plane function inherently includes a transceiver); and
at least one processor coupled to the transceiver (Paragraph 0057 discloses NEF 314 and UDM 320 are functions that reside within the CN CP 326, and are often referred to as Control Plane Functions.  Paragraph 0242 discloses the control plane function including at least one processor.  The control plane function further including a non-transitory computer readable memory storing software instructions configured to control the at least one processor to execute a process to receiving an identification of two or more correlated PDU sessions.  The control plane function further including a non-transitory computer readable memory storing software instructions configured to control the at least one processor to execute a process to further interacting with one or more session management functions (SMFs) to correlate respective user plane paths of the correlated PDU sessions.  Since Li 1’s processor interacts with one or more SMFs, the processor is inherently coupled to a transceiver),
wherein the at least one processor is configured to:
receive, from a network exposure function (NEF), a message requesting configuration of a group (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM), and
wherein, based on the configuration of the group, at least one of creation of the group, deletion of the group, addition of a member of the group, or deletion of a member of the group is performed (Paragraph 0101 disclose the AF may request to establish a UE group.  Such a request may be validated by the NEF and then forwarded to the UDM, where a UE group is established or UE group context is maintained according to the information in the AF request (e.g. group membership information--which UEs are in the group)).
Li 1 does not explicitly disclose configure the group through a service operation of a unified data repository (UDR).
In analogous art, TS 23.502 discloses configure the group through a service operation of a unified data repository (UDR) (Page 214, section 4.15.6.2 and Figure 4.15.6.2-1 disclose if the AF is authorized by the UDM to provision the parameters for this subscriber, the UDM resolves the GPSI to SUPI, and requests to update and store the provisioned parameters as part of the subscriber data via Nudr_DM_Update Request message, the message includes the provisioned data.  UDR stores the provisioned data as part of the subscription data and responds with Nudr_DM_Update Response Message).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UDM storing parameters in a UDR using a Nudr_DM_Update Request message, as described in TS 23.502, with a UDM establishing a UE group, as described in Li 1, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UDM storing parameters in a UDR using a Nudr_DM_Update Request message of TS 23.502 with a UDM establishing a UE group of Li 1 was within the ordinary ability of one of ordinary skill in the art based on the teachings of TS 23.502.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1 and TS 23.502 to obtain the invention as specified in claim 11.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li 1 in view of TS 23.502 as applied to claims 5 and 11 above, and further in view of Dao.

Regarding claim 6, as applied to claim 5 above, Li 1, as modified by TS 23.502, discloses the claimed invention except explicitly disclosing wherein the message requesting the configuration of the group which is received from the NEF comprises an external group identifier (ID) of the group and a group public subscription identifier (GPSI) of members of the group.
In analogous art, Dao discloses wherein the message requesting the configuration of the group which is received from the NEF comprises an external group identifier (ID) of the group and a group public subscription identifier (GPSI) of members of the group (Figure 4 and paragraphs 0066 and 0068 disclose the AF 425 sends 401 an AF request, wherein this request carries information of member UEs of a particular UE group.  The request may include information including one or more of: an external group identifier to identify the UE group and a list of external UE IDs or GPSI (Generic Public Subscription Identifier).  The NEF 424 sends 405 an application data update request indicative of the UE group context to the UDM/UDR 422.  The NEF 424 may provide some or all information received from the AF 425).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an AF request including an external group identifier and a list of GPSIs, as described in Dao, with a request message sent from an AF to an NEF, as described in Li 1, as modified by TS 23.502, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an AF request including an external group identifier and a list of GPSIs of Dao with a request message sent from an AF to an NEF of Li 1, as modified by TS 23.502, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dao.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, TS 23.502, and Dao to obtain the invention as specified in claim 6.

Regarding claim 12, as applied to claim 11 above, Li 1, as modified by TS 23.502, discloses the claimed invention except explicitly disclosing wherein the message received from the NEF to request configuration of the group comprises an external group identifier of the group and a group public subscription identifier (GPSI) of members of the group.
In analogous art, Dao discloses wherein the message received from the NEF to request configuration of the group comprises an external group identifier of the group and a group public subscription identifier (GPSI) of members of the group (Figure 4 and paragraphs 0066 and 0068 disclose the AF 425 sends 401 an AF request, wherein this request carries information of member UEs of a particular UE group.  The request may include information including one or more of: an external group identifier to identify the UE group and a list of external UE IDs or GPSI (Generic Public Subscription Identifier).  The NEF 424 sends 405 an application data update request indicative of the UE group context to the UDM/UDR 422.  The NEF 424 may provide some or all information received from the AF 425).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate an AF request including an external group identifier and a list of GPSIs, as described in Dao, with a request message sent from an AF to an NEF, as described in Li 1, as modified by TS 23.502, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining an AF request including an external group identifier and a list of GPSIs of Dao with a request message sent from an AF to an NEF of Li 1, as modified by TS 23.502, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Dao.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Li 1, TS 23.502, and Dao to obtain the invention as specified in claim 12.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Dao (U.S. Patent Application Publication No. 2018/0192289 A1) discloses network architecture having multicast and broadcast multimedia subsystem capabilities;
Li et al. (U.S. Patent Application Publication No. 2018/0192471 A1) discloses systems and methods for application-friendly protocol data unit (PDU) session management;
Li et al. (U.S. Patent Application Publication No. 2018/0352050 A1) discloses a method and system for supporting edge computing;
Li et al. (U.S. Patent Application Publication No. 2019/0158408 A1) discloses a method and apparatus for traffic routing and path optimization for peer-to-peer communications;
Dao et al. (U.S. Patent Application Publication No. 2019/0158985 A1) discloses a method and system for multicast and broadcast services;
Dao et al. (U.S. Patent Application Publication No. 2019/0191467 A1) discloses shared PDU session establishment and binding;
Liao et al. (U.S. Patent Application Publication No. 2019/0387401 A1) discloses group based context and security for massive internet of things devices;
Xu et al. (U.S. Patent Application Publication No. 2021/0352464 A1) discloses methods and apparatuses for event monitoring; and
Wang et al. (U.S. Patent Application Publication No. 2022/0060881 A1) discloses a group management method, apparatus, and system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642